865 F.2d 1261Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Earl Martin PRICE, Jr., Defendant-Appellant.
No. 88-7599.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 29, 1988.Decided:  Dec. 27, 1988.

Earl Martin Price, Jr., appellant pro se.
Catherine Curtis Blake (Office of the United States Attorney).
Before WIDENER, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
Earl Martin Price, Jr., a federal inmate, submitted a document to the Clerk of the United States District Court for the District of Maryland on March 25, 1988, in which he requested a transcript of his criminal trial and informed the court that he was reappealing his conviction.  The clerk's office construed this request as a notice of appeal, apparently from the last order entered in the case--the October 19, 1987, denial of Price's motion for reduction of sentence.


2
To the extent that Price's March 25, 1988, submission was intended to be a notice of appeal from the order denying his motion for reduction of sentence, the notice of appeal was outside the 10-day period established by Fed.R.App.P. 4(b).*   See Houston v. Lack, 56 U.S.L.W. 4728 (U.S. June 24, 1988) (No. 87-5428).  The March 25 submission was also untimely if intended as a notice of appeal from the underlying conviction entered June 18, 1986.  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Because Price's March 25 submission is untimely as a notice of appeal, we dismiss the appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
DISMISSED.



*
 It is unclear whether Price intended the March 25 submission to be a notice of appeal, as construed by the clerk's office, or a motion for a transcript of his criminal trial at government expense.  Because the submission was not clearly styled as a motion for transcript at government expense it was not submitted to a district judge for a ruling.  The dismissal of this appeal is without prejudice to Price's refiling a proper motion for a transcript at government expense should he elect to do so.  We express no opinion on the merits of such a request